Citation Nr: 1034074	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05- 30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the St. Louis, 
Missouri, Regional Office (RO) which, in pertinent part, denied 
service connection for a chronic acquired psychiatric disorder to 
include posttraumatic stress disorder (PTSD).  In August 2007, 
the Board remanded the Veteran's appeal to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its August 2007 Remand instructions, the Board directed, in 
pertinent part, that:  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes which 
is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the examiner 
should identify the specific stressor or 
stressors supporting such a diagnosis.  The 
examiner should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic psychiatric 
disability originated during active service 
or is in any other way causally related to 
active service.  
Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

The Veteran was not scheduled for the requested VA examination 
for compensation purposes.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2010 written statement, the Veteran advanced that 
documentation of his shooting of three Panamanian nationals in 
November or early December 1967 may be contained in "radio logs 
and/or desk blotter[s]" of the Army's 534th Military Police 
Company, Fort Clayton, the Canal Zone.  A review of the record 
does not clearly reflect that a specific search has been 
conducted for the cited "radio logs and/or desk blotter[s]."  

In a February 2008 written statement, the Veteran reported 
receiving ongoing psychiatric treatment at the Columbia, 
Missouri, VA Medical Center (VAMC).  Clinical documentation of 
the cited VA treatment has not been incorporated into the claims 
file.  

The VA should obtain all relevant military, VA, and private 
documentation which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Board observes that the Secretary of the VA has amended the 
provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD stressors 
since the August 2007 Board Remand.  It is not evident whether 
the RO has addressed the applicability of the amended regulation 
to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center, the appropriate service entity, 
and/or other appropriate record depository 
and request that a search be conducted of 
the radio logs and desk blotters of the 
Army's 534th Military Police Company, Fort 
Clayton, the Canal Zone, for entries 
pertaining to the Veteran for the period 
from November 1967 to December 1967.  All 
material produced by the requested search 
should be incorporated into the record.  
If no relevant material is located, a 
written statement to that effect 
should be incorporated into the claims 
file.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after April 2006, including that 
provided at the Columbia, Missouri, VAMC, 
be forwarded for incorporation into the 
claims file.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes which is 
sufficiently broad to accurately determine 
the current nature and etiology of his 
chronic acquired psychiatric disability.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  If a diagnosis of PTSD is 
advanced, the examiner should identify 
the specific stressor or stressors 
supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disability originated 
during active service; is etiological 
related to the Veteran's duties as a 
military policeman; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

